Case: 1:19-cr-00277 Document #: 44 Filed: 04/23/20 Page 1 of 4 PageID #:135




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

   UNITED STATES OF AMERICA,                     )
                                                 )
                          Plaintiff,             )
                                                 )
          v.                                     )      No. 19 CR 277
                                                 )
   CONCEPCION MALINEK,                           )      Judge Edmond E. Chang
                                                 )
                          Defendant.             )

                          JOINT MOTION TO CONTINUE TRIAL

          NOW COMES the defendant, CONCEPCION MALINEK, by and through her

   attorney, ROBERT L. RASCIA, and moves this Honorable Court to continue the trial date

   scheduled for June 22, 2020 in this cause, until a date after August 3, 2020.

          In support thereof the defendant states the following:

          1.      The jury trial in this matter is currently scheduled for June 22, 2020.

          2.      The defendant, Concepcion Malinek, is currently in custody at the Livingston

   County Jail in Pontiac, Illinois.

          3.      The defendant was transferred to the Livingston County Jail from the

   Metropolitan Correctional Center in Downtown Chicago on or about March 9, 2020

          4.      While the defendant was in custody at the MCC, counsel had in-person meetings

   with Ms. Malinek with regularity. Since her transfer, due to health safety concerns, defense

   counsel has been unable to have any face-to-face meetings with Ms. Malinek at the Livingston

   County Facility.

          5.      Since this transfer, the contact between Ms. Malinek and her defense counsel

   has been limited to brief telephone conferences, which are accommodated based upon the
Case: 1:19-cr-00277 Document #: 44 Filed: 04/23/20 Page 2 of 4 PageID #:136




   availability of the correctional staff at the Livingston County facility, and must be requested

   48 hours in advance.

          6.      These telephone calls are of limited duration, and they are impacted by the

   number of other attorney-client teleconferences that have been requested by other attorneys in

   other cases on any given day.

          7.       Despite these restrictions, defense counsel has maintained regular

   communication with Ms. Malinek, usually 3 times per week, via the telephone.

          8.       Due to health safety concerns, defense counsel has discontinued in-person

   meetings with the nine civilian witnesses who the defendant desires to present as witnesses at

   the trial in her case in chief. Eight of theses witnesses require the assistance of a Spanish

   language interpreter.

          9.      Counsel has attempted to continue the process of communicating with these

   witnesses in order to prepare them for their trial testimony remotely, via telephone.

   However, this process has not been effective. The civilian witnesses do not have access to

   electronic equipment with video-capability to aid in this process.

          10.     Based upon current news reports relating to Covid19, and the current stay-at-

   home order in place, counsel is concerned that there may be insufficient time available to

   complete necessary trial preparations if the trial remains scheduled for June 22.

          11.     The defendant has also pursued plea negotiations aggressively. However, these

   negotiations have been stalled due to the inability to have in person contact in a safe, healthy

   environment with the defendant.
Case: 1:19-cr-00277 Document #: 44 Filed: 04/23/20 Page 3 of 4 PageID #:137




          12.      The undersigned counsel has discussed this request with the defendant, most

   recently in a telephone conference with her on April 23, 2020. Ms. Malinek agrees with this

   request.

          13.     The undersigned counsel has also discussed this request with AUSA Parente,

   he advised that he joins in this request, expressing similar concerns about the ability to conduct

   in-person meetings in preparation for trial.

          14.     Counsels also jointly request an extension of the pretrial filing deadline in this

   matter of 30 days, should the court postpone the trial to a date after August 3, 2020.

          WHEREFORE the defendant, Concepcion Malinek, respectfully requests a

   postponement of the trial date in this cause until a date after August 3, 2020, and a 30 day

   extension of the deadline for filing pretrial motions.



                                          s/Robert L. Rascia/April 23, 2020
                                          ROBERT L. RASCIA, ARDC No. 6184470
                                          Attorney for the Defendant
                                          The Law Offices of
                                          Robert Louis Rascia, Ltd
                                          650 N. Dearborn/Suite 700
                                          Chicago, IL 60654
                                          312-994-9100 Office
                                          312-994-9105 Fax
                                          rrascia@rasciadefense.com; Email
Case: 1:19-cr-00277 Document #: 44 Filed: 04/23/20 Page 4 of 4 PageID #:138




                                 CERTIFICATE OF SERVICE

           I, ROBERT RASCIA, deposes and states that, on this 23rd day of April, 2020,
   I have served notice of the foregoing to Assistant United States Attorney Christopher Parente,
   via ELECTRONIC FILING.

                                        s/Robert L. Rascia/April 23, 2020
                                        ROBERT L. RASCIA, ARDC No. 6184470
                                        Attorney for the Defendant
                                        The Law Offices of
                                        Robert Louis Rascia, Ltd
                                        650 N. Dearborn/Suite 700
                                        Chicago, IL 60654
                                        312-994-9100 Office
                                        312-994-9105 Fax
                                        rrascia@rasciadefense.com; Email
